Exhibit 10.19

[logo.jpg]

 

 

March 15, 2017

 

Mr. George A. Eldridge

64 Damien Road

Wellesley, MA 02481

 

Re: Amendment No. 1 to Employment Agreement

 

Dear George,

 

Reference is hereby made to that certain amended and restated Employment Letter
Agreement (the “Employment Agreement”), dated as of October 1, 2014, between you
and Proteon Therapeutics, Inc. (the “Company”). Capitalized terms used herein,
but not otherwise defined, shall have the meaning given to them in the
Employment Agreement.

 

The parties to this letter agreement (this “Amendment”) hereby agree to amend
the Employment Agreement as set forth below.

 

1.       Amendment.

 

(a)       The definition of “Severance Payment” is hereby amended by deleting
part (i) of the second paragraph of Section 8(b) in its entirety and replacing
it with the following:

 

“(i) provided that no benefits are payable to you under a separate severance
agreement as a result of such termination, an amount equal to twelve (12) months
of your Base Salary, at the rate in effect on the date of termination, plus your
annual Bonus in respect of any Calendar year that has been earned but not yet
paid (for this purpose the Bonus earned for such calendar year shall be
determined by the Board in good faith and in the same manner applicable to
executive officers of the Company, your “Earned and Unpaid Bonus”) or, in the
event Constructive Termination or a termination without Cause occurs within
thirty (30) days prior to or three hundred sixty-five (365) days following a
Corporate Transaction, twelve (12) months of your Base Salary at the rate in
effect on the date of termination plus, only following a Corporation
Transaction, an amount equal to your Pro-Rata Bonus plus any Earned and Unpaid
Bonus, less applicable withholdings and deductions, paid in a lump sum as
provided below (the “Severance Payment”);”

 

2.       Effective Date. The effective date of this Amendment is March 16, 2017.

 



3.       General. Except as expressly stated in this Amendment, all other terms
and conditions of the Employment Agreement shall remain unchanged and in full
force and effect. Upon execution, this Amendment shall be made a part of the
Agreement and shall be incorporated by reference therein. This Amendment may be
executed in counterparts, each of which, when taken together, shall be deemed to
be one and the same instrument. A facsimile or portable document format (“.pdf”)
copy of this Amendment, including the signature pages, will be deemed an
original.

 



Page 1 of 2




 



If the foregoing is in accordance with your understanding of our agreement,
please sign this Amendment in the place indicated below.

 

Thank you.

 

Sincerely,

 

 



/s/ Matthew P. Kowalsky   Matthew P. Kowalsky   Vice President, Legal and
Secretary  



 

 

 

I have read, understand and accept this Amendment to the Employment Agreement.

 

 



/s/ George A. Eldridge   March 15, 2017   George A. Eldridge   Date  



 

 

 

 

 

 

 

Page 2 of 2

--------------------------------------------------------------------------------

